DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to papers filed on 12 NOV 2021.
Priority
Applicant’s claim for the benefit of a prior-filed application 371 of PCT/US17/47687  filed 18 August 2017 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant’s claim for the benefit of prior-filed provisional applications 62/481,589 filed on 4 April 2017, 62/415,858 filed 1 November 2016, and 62/376,855 filed 18 August 2016 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) filed on 21 AUG 2021 has been considered by the examiner. The signed and initialed PTO Form 1449 is mailed with this action.
The information disclosure statements filed 14 February 2019 and 11 August 2020 fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The listing of references in the specification (filed 9 March 2020; pp. 82-87) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Response to Election/Restriction
Applicant’s election without traverse of Group II, claim 28 and amended dependent claims directed to a method of pain management in a subject in need thereof, comprising  in the reply filed on 9 June 2021 is acknowledged. Applicant’s elections of KRAB as the repressor domain and VP64 as the activation domain are also acknowledged.
Amendments
Applicant's response and amendments, filed 12 NOV 2021, are acknowledged. 
Claim Status
Applicant has cancelled claims 1-27, 29-38, 41, 43-46, amended claim 28, and added new claims 47-67. Claims 28, 39-40, 42, and 47-67 are pending. Claims 39-40, 42, and 56-64 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to unelected Group(s) and/or species, there being no allowable generic or linking claim. Claims 28, 47-55, and 65-67 are under examination.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The prior rejection of claim 28 under 35 U.S.C. 102(a)(1) as being clearly anticipated by Sun (Sun L, et al. Translational Perioperative and Pain Medicine. 2016;1(3):22; as cited in IDS A10 and ISR filed in IFW on 14 February 2019) and as evidenced by Minett (Minett MS, et al. Cell Reports. 2014 Jan 30;6(2):301-12) is withdrawn in light of applicant’s amendment to the claim. Although, Sun teaches many of the aspects related to the invention of claim 28, including CRIPSR/Cas9 systems for 1) genomic editing and 2) transcription regulation (activation and repression) strategies, and 3) potential use in applications in the generation of pain-related transgenic animals, the exploration of chronic pain mechanisms, and the treatment of pain-associated congenital diseases, and the relevance of SCNA9 as a gene target in pain management, Sun does not reduce to practice a method of pain management in a subject in need thereof, comprising administering to a subject an effective amount of a system for CRISPR-based epigenetic repression of one or more target genes comprising SCN9A, SCN10A, SCN11A, SCN3A TrpV1, SHANK3, NR2B, IL-10, PENK, POMC, or MIVIIA-PC, the system 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Dib-Hajj–Samad–Sun–Emery–Handy–Gilbert
Claims 28 and 65-67 are rejected under 35 U.S.C. 103 as being unpatentable over Dib-Hajj (Dib-Hajj SD, et al. Nature Reviews Neuroscience. 2013 Jan;14(1):49-62), Samad (Samad, OA, et al. Molecular Therapy. 2013 Jan 1;21(1):49-56), Sun (Sun L, et al. Translational Perioperative and Pain Medicine. July 2016;1(3):22. Cited in ISR and IDS (A10) in IFW, filed on 14 Feb 2019), Emery (Emery EC, et al. Expert Opinion on Therapeutic Targets. 2016 Aug 2;20(8):975-83; published online 12 APR 2016), Handy (Handy CR, et al. Neurology Research International. 2011 May 3;2011), and Gilbert (Gilbert LA, et al. Cell. 2014 Oct 23;159(3):647-61).
	In regard to claims 28 and 67 (elected species SCN9A), Dib-Hajj addresses the role of sodium ion channel Nav1.7 (SCN9A) in multiple sensory modalities of pain (p. 51 ¶3ff). Dib-Hajj teaches that gain-of-function SCN9A mutations in human pain disorders solidified the status of NaV1.7 as having a central role in pathological pain signaling (p. 51 ¶3). Dib-Hajj discusses Nav1.7 role in acquired pain conditions and in inherited pain disorders (p. 53 ¶2 – p. 55 ¶8; Box 2;). Of specific relevance, Dib-Hajj discusses specifically targeting NaV1.7 for pain treatment (p. 58 ¶5). Dib-Hajj teaches that development of small molecules to either inhibit or modulate NaV1.7 in a manner that can reduce excitability of DRG neurons is a reasonable consideration to provide pain relief (p. 58 ¶5). But, Dib-Hajj also teaches that local delivery of a gene product within the projection zone of an injured or diseased nerve associated with a focal pain syndrome be used to treat pain in a topologically defined manner, reducing systemic adverse effects (p.59 ¶6). To this end, Dib-Hajj states that animal studies have provided the proof‑of‑principle for this approach, showing that anti-NaV1.7 antisense constructs, delivered by an HSV virion, can attenuate pain behavior in mice following peripheral inflammation and in a chronic pain model of diabetic rats (p. 59 ¶6). Dib-Hajj discloses that the gene therapy 
	Samad demonstrates that small interfering RNA mediate gene-specific silencing primarily via recognizing and inducing the degradation of mRNA of targeted genes, thus significantly reducing the gene product (emphasis added; p. 50 ¶2; p. 52 ¶2; p. 53 ¶3; p. 54 ¶1). Thus, Samad demonstrates that repression or inhibition of sodium channels identified in pain-associated gain of function disorders is a recognized therapeutic approach in pain management. 
As Dib-Hajj (p. 51 ¶3; p. 53 ¶1, 4, Box 2; p. 55 ¶7; p. 56 ¶2), Sun and others (see Sun p. 27 ¶2 and internal references) identify pain-associated gain-of-function mutations in Nav1.7 (SCN9A), a practitioner would at once understand that repression of Nav1.7 (SCN9A) would be a reasonable therapeutic intervention under conditions where pain was associated with a Nav1.7 gain-of-function disorder.
	Furthermore, in addition to disclosing the roles of Nav1.7 in modalities related to pain, Dib-Hajj also provides insights for repression as opposed to targeting Nav1.7 for complete silencing and/or knock-out. Dib-Hajj indicates Nav1.7 plays roles in olfaction and in a coughing reflex that may be at risk if prolonged or complete genomic silencing occurs (p. 51 ¶4-5; p. 55 ¶5). Furthermore, as Dib-Hajj and Sun indicate that Nav1.7 has a complex modality in effects of pain, inducible and reversible repression would likely be favored over complete disruption of the gene. Other practitioners in the art of gene therapy and pain management teach the same general precaution, stating: “The irreversible silencing of sodium channel genes is potentially problematic;” and “Ideally, reversible gene therapy with a drug inducible promoter driving antisense constructs or siRNAs could obviate many potential problems associated with a complete irreversible knock down of channel expression” (Emery, p. 980 section 8). Additionally, others acknowledge that gene therapy for pain should be adjustable and reversible and point to several inducible systems that have been developed to allow for regulated expression of transgenes in this respect (see, for example, Handy, p. 5 ¶1). 
Dib-Hajj and Samad thus clarify that knockdown or repression of a gene encoding sodium channels associated with gain-of-function pain modalities is a recognized therapeutic approach for pain management prior to the effective filing date (EFD) of the instant application. repression of a gene associated with a particular disorder, such as acute or chronic pain gain-of-function, would  be an art-recognized alternate approach, analogous to interfering RNA strategies or small molecule inhibitors/blockers, to provide transient silencing of target genes or knockdown of the expression level of targeted gene products (see for example, Gilbert, et al. 2014; p. 647 ¶2-3). Furthermore, Gilbert teaches that utilizing a dCas9 system for repression specifically addresses the concerns raised by Dib-Hajj, Emery, and Handy cited above, stating: “CRISPRi is nontoxic, inducible and reversible” (p. 654; also p. 653 ¶7). Gilbert also teaches multiple gRNAs for targeting a single gene and/or for targeting multiple genes simultaneously (see for example, p. 648 ¶3; p. 653 final ¶; p. 659 ¶6 and 8).
	With respect to a CRISPR/Cas system, as described above and in the prior Office action (and acknowledged in applicant’s response), Sun teaches many of the elements related to the invention of claim 28, including 1) CRIPSR/Cas9 systems for genomic editing and dCas for transcription regulation (activation and repression) strategies (p. 24 ¶3; Fig 3), 2) use of target-specific gRNAs, 3) potential use of CRIPSR/Cas systems in applications in the exploration of chronic pain mechanisms and the treatment of pain-associated congenital diseases (p. 26 ¶2; p. 28 final ¶), and 4) the relevance of SCNA9 as a gene target in pain management (p. 27 ¶2). Sun specifically highlights the utility of the CRISPR/Cas system in overcoming limitations of prior gene therapy methodologies and explicitly states with respect to pain research, that the CRISPR/Cas9 system will likely offer a novel and less time-consuming approach to “gene expression regulation” and “in vivo targeting of pain specific genes” for pain management (p. 28 final ¶).

	In regard to the further limitations of claim 65, Sun (p. 24 ¶3) and Gilbert (for example, p. 648 ¶5, 7; Figs. 2, 4-5) teach a transcription repressor comprising a KRAB domain. 
	In regard to the further limitations of claim 66, Sun (p. 24 ¶3; Figs 3-4) and Gilbert (for example, p. 648 ¶5, 7; Figs. 2, 4-5) teach a dCas protein that is dCas9.
	
Dib-Hajj–Samad–Sun–Emery–Handy–Gilbert–CHURCH
Claims 28 and 47-55 are rejected under 35 U.S.C. 103 as being unpatentable over Dib-Hajj (Dib-Hajj SD, et al. Nature Reviews Neuroscience. 2013 Jan;14(1):49-62), Samad (Samad, OA, et al. Molecular Therapy. 2013 Jan 1;21(1):49-56), Sun (Sun L, et al. Translational Perioperative and Pain Medicine. July 2016;1(3):22. Cited in ISR and IDS (A10) in IFW, filed on Emery (Emery EC, et al. Expert Opinion on Therapeutic Targets. 2016 Aug 2;20(8):975-83; published online 12 APR 2016), Handy (Handy CR, et al. Neurology Research International. 2011 May 3;2011), and Gilbert (Gilbert LA, et al. Cell. 2014 Oct 23;159(3):647-61), herein Dib-Hajj–Samad–Sun–Emery–Handy–Gilbert, as applied to claim 28 above, and further in view of CHURCH (WO2016112242A1; filed 8 January 2016; Publ. 14 July 2016).
	Dib-Hajj–Samad–Sun–Emery–Handy–Gilbert render the method of claim 28 obvious prior to the EFD of the instant application as descried above.
	In regard to claim 47, Dib-Hajj–Samad–Sun–Emery–Handy–Gilbert do not teach a CRISPR/dCas system that is a split Cas9-intein system comprising tetracycline regulatory elements.
Although Sun does not teach what was nevertheless known in the art before the filing date of the instant application, namely that CRSIPR gene editing systems can be delivered in such a way that the Cas9 components assemble inside the targeted cell via a split Cas9-intein vector delivery system, Sun teaches the modularity of the Cas9 protein complex comprising HNH and RuvC1 domains (Fig. 1 and ¶2 p. 23). CHURCH clearly teaches split Cas9 proteins (and the nucleic acids encoding them), including a nuclease-null Cas9 (i.e. a dCas9) protein, wherein the split Cas9 proteins are provided as a first portion comprising the N-terminal lobe and a second portion comprising the C-terminal lobe and expression of the split Cas9 proteins utilizes a split intein expression and splicing system (abstract; p. 3 lns 22-23) and wherein the co-expression (from separate vectors, p. 3 lns 18-19, for example) results in the joining of the two lobes to form the Cas9 protein (see, for example, claims 1-2, 4, 6, 8, 12-13, 15, 19, 25, 29, 33, 35, 39). CHURCH further teaches that the split-intein-reconstituted split-Cas9, unlike non-covalent heterodimers, exhibits equivalent activity as Cas9, implying that Cas9 tertiary structure and function are preserved with scarless protein ligation (p. 42 lns 2-8). CHURCH further discloses the recombinant expression system of claims 47, 50 and 51, wherein: the first expression vector further comprises a tetracycline response element (7x TetO; page 40, line 32} and/or the second expression vector further comprises a tetracycline regulatable activator (driven by rtTA; page 41, line 1 ), or wherein the first expression vector further comprises a tetracycline regulatable activator and/or the second expression vector further comprises a 
It would have been prima facie obvious for the ordinary artisan to combine the teachings of CHURCH and Dib-Hajj–Samad–Sun–Emery–Handy–Gilbert to employ a system for CRISPR-based epigenetic repression for pain management research and in vivo clinical applications for treating subjects in need of pain management wherein the system comprises (a) a first expression vector comprising (i) a polynucleotide encoding C-intein, (ii) a polynucleotide encoding C-Cas9, and (iii) a promoter sequence for the first vector; and (b) a second expression vector comprising (i) a polynucleotide encoding NCas9, (ii) a polynucleotide encoding N-intein, and (iii) a first promoter sequence for the second vector and (iv) a second promoter sequence for the second vector, wherein one of the first or second expression vectors comprises a tetracycline response element and the other of the first or second expression vector comprises a tetracycline regulatable activator, and wherein co-expression of the first and second expression vectors results in the expression of a whole Cas9 protein.
	A practitioner would have a reasonable expectation of success in generating a CRISPR-based epigenome editing system comprising spilt-intein-Cas9 expression vectors, further comprising a tetracycline response element and tetracycline regulatable activator, and a gRNA targeting a gene such as SCN9A for method applications related to pain management by administering an effective amount of such a system to a subject in need thereof by combining  a CRISPR-based genome or epigenome editing system comprising spilt-intein-Cas9 vectors and constructs taught by CHURCH with the dCas9 (or Cas9) and SCN9A gRNA for targeting the SCN9A gene activity related to pain management as taught by Sun, according to known methodologies, to study genes of interest such as SCN9A for in vivo applications of pain management, and thus CHURCH and Dib-Hajj–Samad–Sun–Emery–Handy–Gilbert make obvious a method comprising administering an effective amount of such a system to a subject in need thereof. Therefore, the instant invention of claim 47 would have been prima facie obvious to one of ordinary skill in the art before the filing date of the instant application.
In regard to the further limitations of claim 48, CHURCH teaches a second vector (as per instant claim 1, comprising the polynucleotide encoding N-Cas9, N-intein and a first promoter for the second vector and a second promoter for the second vector) wherein the first promoter of the second vector (i.e. U6) is operatively linked to the gRNA sequence (Fig. 18). In this respect, the instant disclosure provides no teaching that the order of the promoter-expressed element combination (in this case the gRNA and gRNA promoter as a first promoter) within a first or second vector results in a patentably distinct invention.
	In regard to the further limitations of claim 49, CHURCH teaches both a first and second expression vector further comprising a poly-A tail at the 3’ end (see, for example, Fig. 1, 15, 18).
In regard to the further limitations of claim 50, CHURCH teaches TRE comprising 7 or 3 repeats of a TetO (p. 4 lns 32--34).
In regard to the further limitations of claims 51, CHURCH teaches a nuclease-null Cas9 (i.e. a dCas9) protein, wherein the split Cas9 proteins are provided as a first portion comprising the N-terminal lobe and a second portion comprising the C-terminal lobe and expression of the split Cas9 proteins utilizing a split intein expression and splicing system (abstract). CHURCH further teaches that in the context of a nuclease-null Cas9 that both N- and C- domains can be nuclease-null (p. 17 ln 1 – p. 18 ln 2; and claims), in other words a C-Cas9 that is a dC-Cas9 and an N-Cas9 that is a dN-Cas9. 
In regard to the further limitations of claim 52, although CHURCH does not explicitly teach KRAB (species elected) as a transcription repressor in a split-intein dCas9 genome or epigenome editing system, CHURCH teaches nuclease-null Cas9 vectors further comprising transcription regulators including transcription repressors (p. 19 ¶2; p. 20 ¶2; p. 22 ln 3; ) and cites Gilbert (p. 18 final ¶; Gilbert LA, et al. Cell; 2013). Gilbert thus teaches the state of the art that CHURCH clearly had in mind. Gilbert (2013) demonstrates the incorporation of KRAB as a transcription repressor/silencer that improves the silencing of dCas9 (see Gilbert, p. 443 “Results” and Fig. 1 and 4, pp. 444 and 447). Furthermore, Sun (p. 24 ¶3) and Gilbert (2014; for example, p. 648 ¶5, 7; Figs. 2, 4-5) teach dCas9 comprising KRAB domain specific repressors.
In regard to the further limitations of claim 54, CHURCH discloses in Fig. 7, Fig. 8 and Fig. 9 data showing that AAV-CRISPR/Cas-intein activated the LSLtdTomato reporter. Fig. 7 depicts a 
Dib-Hajj–Samad–Sun–Emery–Handy–Gilbert–CHURCH–Gilbert–Zalatan
Claims 28, 47, 51 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Dib-Hajj (Dib-Hajj SD, et al. Nature Reviews Neuroscience. 2013 Jan;14(1):49-62), Samad (Samad, OA, et al. Molecular Therapy. 2013 Jan 1;21(1):49-56), Sun (Sun L, et al. Translational Perioperative and Pain Medicine. July 2016;1(3):22. Cited in ISR and IDS (A10) in IFW, filed on 14 Feb 2019), Emery (Emery EC, et al. Expert Opinion on Therapeutic Targets. 2016 Aug 2;20(8):975-83; published online 12 APR 2016), Handy (Handy CR, et al. Neurology Research International. 2011 May 3;2011), and Gilbert (Gilbert LA, et al. Cell. 2014 Oct 23;159(3):647-61), and CHURCH (WO2016112242A1; filed 8 January 2016; Publ. 14 July 2016), herein Dib-Hajj–Samad–Sun–Emery–Handy–Gilbert–CHURCH, as applied to claims 28, 47 and 51 above, and further in view of Gilbert (Gilbert LA, et al. Cell. 2013 Jul 18;154(2):442-51) and Zalatan (Zalatan JG, et al. Cell. 2015 Jan 15;160(1-2):339-50).
Dib-Hajj–Samad–Sun–Emery–Handy–Gilbert–CHURCH render the method of claim 51 obvious prior to the EFD of the instant application as descried above.
In regard to claim 53, wherein one of the vectors of the CRISPR/dCas system for epigenetic repression further comprises one or more of VP64, RtA, or p65, i.e. transcription activators, CHURCH teaches CRISPR/Cas systems that enable RNA-guided genome regulation in cells by tethering transcriptional regulatory (activation or repression) domains to either nuclease-null Cas9s (i.e. dCas9s) or to guide RNAs (gRNAs) thus localizing transcriptional regulatory or function-conferring domains to targeted loci (which CHURCH defines as any desired/target gene) by fusing, connecting or joining such domains to either dCas9 or to gRNA(s) (p. 19 ¶2  – p. 20 ¶2). CHURCH further teaches nuclease-null Cas9 vectors further comprising transcription regulators including VP64 (p. 19 ¶3; p. 20 ¶1). Thus, CHURCH renders obvious simultaneous targeting of multiple genes for activation or simultaneous targeting of multiple genes for repression. Gilbert (2014) in fact demonstrates both of these scenarios made obvious by CHURCH: simultaneous knockdown of multiple genes using multiple target-specific gRNAs and simultaneous activation of multiple genes using multiple target-specific gRNAs (). 
Furthermore, Gilbert (2013) suggests simultaneous targeting of multiple genes for differential regulation (activation and repression) utilizing different gRNAs specific to different Cas cognates (p. 448 ¶3). So, simultaneous regulation of different genes was conceptualized in the art prior to the EFD. 
However, neither CHURCH nor Gilbert (2013 or 2014) teach a CRISPR/dCas system for epigenetic repression (implicitly implying the presence of a repressor, such as KRAB) of a target gene that further comprises one or more of VP64, RtA, or p65, i.e. one or more transcription activators. 
Zalatan teaches that targeting different genes simultaneously for activation and/or repression was practiced in the art prior to the EFD of the instant application. The gRNAs that target specific but different gene loci (highlighted in orange and pink in the figure below) are modified by RNA-hairpin structures that differentiate binding of unique cognates (highlighted in purple and blue below). The cognates are tethered to the activator (green) or the repressor (red), resulting in activation at genome position (gene) A and repression of transcription at genome position (gene) B.
Zalatan; Figure 1:

    PNG
    media_image1.png
    366
    468
    media_image1.png
    Greyscale

in regard to claim 53, one of ordinary skill in the art would at once envisage tethering an activator, such as a VP64 domain, to a cognate that specifically binds the hairpin loop of the modified gRNA of interest in one vector of a CRISPR/dCas system for targeting a desired gene for activation. The artisan would envisage such a construct because CHURCH teaches modification of gRNAs with transcription regulators (aka, VP64) for targeting any desired gene and because Zalatan demonstrates the methodology for engineering gRNAs for gene discrimination for gene activation (gene A above) in a simultaneous context of a CRISPR/dCas system providing epigenetic repression of gene transcription (gene B above). 
Thus, before the EFD of the instant application, one of ordinary skill in the art would find it obvious to modify either a first or second vector of a CRISPR/dCas system to further comprise VP64 (or another known activator) if gene activation of a second gene was desired in the context of epigenetic repression of a sodium ion channel gene, such as Nav1.7 (SCN9A), for treating pain in a subject in need thereof. A practitioner would have a reasonable expectation of success because CHURCH and Zalatan teach the methodologies and constructs and these would reasonably be expected to work as designed according to the known mechanisms of gRNA targeting, RNA-hairpin binding to specific cognate, and tethered activator or repressor functioning at the site of the targeted gene. A practitioner would even reasonably expect improved activation over direct fusion of VP64 to the dCas because Zalatan teaches improved activation using such a gRNA-tethered-VP64 construct (see, “Results” ¶3, p. 341).
Thus, the instant invention of claim 53, would be obvious to one of ordinary skill in the art in view of the prior art teachings of Dib-Hajj–Samad–Sun–Emery–Handy–Gilbert–CHURCH and Zalatan.

Dib-Hajj–Samad–Sun–Emery–Handy–Gilbert–CHURCH KOTIN
Claims 28, 47 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Dib-Hajj (Dib-Hajj SD, et al. Nature Reviews Neuroscience. 2013 Jan;14(1):49-62), Samad (Samad, OA, et al. Molecular Therapy. 2013 Jan 1;21(1):49-56), Sun (Sun L, et al. Translational Perioperative and Pain Medicine. July 2016;1(3):22. Cited in ISR and IDS (A10) in IFW, filed on 14 Feb 2019), Emery (Emery EC, et al. Expert Opinion on Therapeutic Targets. 2016 Aug Handy (Handy CR, et al. Neurology Research International. 2011 May 3;2011), Gilbert (Gilbert LA, et al. Cell. 2014 Oct 23;159(3):647-61), and CHURCH (WO2016112242A1; filed 8 January 2016; Publ. 14 July 2016), herein Dib-Hajj–Samad–Sun–Emery–Handy–Gilbert–CHURCH, as applied to claims 28 and 47 above, and further in view of KOTIN (WO2017075335A1; cited in IDS “A7” filed 14 February 2019; Publ. 4 May 2017; which claims priority to US PRO 62/247,365 filed 28 October 2015 and US PRO 62/298,640 filed 23 February 2016; effectively filed on 28 October 2015 as per the following teachings).
	In regard to claims 28 and 47 Dib-Hajj–Samad–Sun–Emery–Handy–Gilbert–CHURCH render obvious a CRISPR-based epigenome editing system comprising spilt-intein-Cas9 expression vectors, further comprising a tetracycline response element and tetracycline regulatable activator, and gRNA targeting a gene such as SCN9A for method applications related to pain management by administering an effective amount of such a system to a subject in need thereof as detailed above. 
	In regard to the further limitations of claim 55, Dib-Hajj–Samad–Sun–Emery–Handy–Gilbert–CHURCH do not teach a first expression vector and/or a second expression vector further comprising an miRNA circuit.
	In regard to this limitation, the instant application discloses an miRNA circuit as an effector element (miRNA sensor circuit; [0120]), or as an effector element or “circuit” that provides for tissue specific expression [0145], [0215],[0216], or as a tunable microRNA circuit or switch that is a repressor or activator of gene expression that can be designed to be positively or negatively regulated by microRNA [0146],[0241].
	The invention disclosed in KOTIN is drawn to viral particles which exhibit self-regulatory or regulatable features (abstract; PRO ‘365 [0001]) that comprise improvements that have been made to the CRISPR system, which address the more limited AAV packaging size [0362; PRO ‘365 [00191]] including a split-intein Cas9, which can be separated into two AAV cassettes, each less than 4 kb, providing room for regulatory sequences and additional gRNAs in each cassette [00363; PRO ‘365 [00192]]. KOTIN teaches an AAV-split-Cas9 where the SpCas9 is split and rejoined into full length Cas9 in vivo by split intein protein trans-splicing [00364; and internal reference to Fine, et al. in PRO ‘365]. KOTIN also teaches that the payload of the AAV may microRNA target sequences, microRNA sequences, or microRNA seeds, or any known precursors thereof such as pre- or pri-microRNAs where such sequences may correspond to any known microRNA [0056; PRO ‘365 [00270]] (emphasis added) and include, tissue specific microRNAs that may be used for tissue specific regulation of the payload [0058; PRO ‘365 [0046]-[0047]], or one or more microRNA binding sites may be included in the payload construct to de-target, i.e., to reduce or eliminate payload expression in a particular tissue [0059; PRO ‘365 [0046]-[0047]]. KOTIN teaches that microRNA binding sites may be inserted 5' or 3' of the payload or both or may be located within the payload sequence, and that the micro RNA binding sites may all be specific to one microRNA or specific for two or more different microRNAs [0059; PRO ‘365 [0046]-[0047]]. Thus, KOTIN, before the EFD of the instant application, discloses a tunable microRNA circuit as an effector element for regulating payload expression in a CRISPR-based genome or epigenome editing system.
	Thus, it would have been prima facie obvious to one of ordinary skill in the art, before the EFD of the instant application, to combine the teachings of Dib-Hajj–Samad–Sun–Emery–Handy–Gilbert–CHURCH with KOTIN to generate a first expression vector and/or a second expression vector further comprising an miRNA circuit. A practitioner would be motivated to do so, for instance, to address tissue specific regulation of gene expression, and s/he would have a reasonable expectation of success in identifying and incorporating regulatable miRNA circuits into the expression vectors of the system by combining known methods according to known methodologies as taught by KOTIN and internal references. 
 In regard to KOTIN and internal references, MPEP 2141 (III) states that the "mere existence of differences between the prior art and an invention does not establish the invention's nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art." Id. Furthermore, applicant has not indicated any improvement or modification a dCas9, split-intein-dCas9, or miRNA target sequences as regulatory elements in targeting tissue specific effects with the CRISPR-based genome or epigenome editing systems taught by the prior art (CHURCH and KOTIN and internal references). Thus, a practitioner would have had a reasonable expectation of success in . 
Response to Arguments
Applicant's arguments filed 12 NOV 2021 have been fully considered and were found persuasive in regard the current amendments to claim 28 and in regard to the prior 102 rejection, herein withdrawn in light of applicant’s amendments to claim 28.  
However, in regard to the new and amended claims, as argued above, Dib-Hajj clearly teaches that inhibition or repression of the sodium ion channel Nav1.7 (SCN9A) is a reasonable therapeutic strategy for pain management, as does Emery. Samad demonstrates the effectiveness of gene repression for treating pain utilizing shRNA specifically targeting a pain-associated sodium ion channel gene, Nav1.3, thus providing an analogous system for proof of concept in repressing genes encoding sodium channel implicated in pain disorders. And Sun, in addition to Dib-Hajj, teaches that Nav1.7 (SCN9A) gain-of-function mutations correlate with pain disorders. Taken together these observations clearly direct a practitioner to repression, inhibition, and/or blocking of SCN9A for alleviating pain. Sun further teaches the possibility of utilizing CRISPR/dCas systems for gene repression, and Gilbert demonstrates reduction to practice of targeting multiple genes for repression with CRISPRi (a dCas-mediated system). CHURCH also renders gene repression with nuclease null (i.e. dCas) split-Cas-intein systems obvious. Thus, Sun need not explicitly teach the instant invention of amended claim 28, as the 103 rejection of obviousness to claim 18 is now based on the combined teachings of the cited prior art.
Prior Art Made of Record
Minett (Minett MS, et al. Cell Reports. 2014 Jan 30;6(2):301-12) teaches targeting SCN9A (Nav1.7) in applications related to pain management research.
Gilbert (Gilbert LA, et al. Cell. 2013 Jul 18;154(2):442-51; CHURCH internal reference) teaches instant limitations specific to claims 47, 51-53 (including TetO, TREs, dCas9-KRAB, dCas9-VP64, dCas9-P65, and lentiviral vectors) and demonstrates that both dCas9-VP64 and dCas9-p65AD can effectively activate reporter gene expression, suggesting that dCas9 can 
Fine (Fine EJ, et al. Scientific Reports. 2015 Jul 1;5(1):1-9; KOTIN internal reference) teaches a split-intein-Cas9 system.
Zhou (Zhou W, et al. Angewandte Chemie International Edition. 2016 Apr 25;55(18):5394-9) teaches expanding the CRISPR system versatility, wherein the split protein strategy was also applied to the generation of a small molecule-induced transcriptional activator by combining split-dCas9 (catalytically dead Cas9) with a VP64 domain.
Thakore (Thakore PI, et al. Nature Methods. 2015 Dec;12(12):1143-9) teaches that fusions of nuclease-inactive dCas9 to the Krüppel-associated box (KRAB) repressor (dCas9-KRAB) can silence target gene expression and demonstrates that repression mediated by dCas9-KRAB is sufficiently specific to disrupt the activity of individual enhancers via local modification of the epigenome (abstract).
Vora (Vora S, et al. The FEBS journal. 2016 Sep;283(17):3181-93) teaches a timeline of Cas activator tool development and provides an overview of tools available for targeted dCas gene activation including RNA aptamers like those taught by Zalatan and tethering multiple activators in tandem including VP64-p65-Rta (see especially Fig. 1, p. 3183) and repression (see, for example, Fig. 2, p. 3185).
Conclusion
Claims 28, 47-55, and 65-67 are rejected. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546.  The examiner can normally be reached between 8:00A - 5:00P PDT/PST (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached at 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANJEANETTE ROBERTS/Examiner, Art Unit 1633     

/KEVIN K HILL/Primary Examiner, Art Unit 1633